Name: 2006/89/EC: Commission Decision of 10 February 2006 adopting the work plan for 2006 for the implementation of the programme of Community action in the field of public health (2003-2008), including the annual work programme for grants (Text with EEA relevance)
 Type: Decision
 Subject Matter: management;  health;  European construction;  EU finance
 Date Published: 2006-02-14; 2007-05-08

 14.2.2006 EN Official Journal of the European Union L 42/29 COMMISSION DECISION of 10 February 2006 adopting the work plan for 2006 for the implementation of the programme of Community action in the field of public health (2003-2008), including the annual work programme for grants (Text with EEA relevance) (2006/89/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (1), and in particular Article 110 thereof, Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 166 thereof, Having regard to Decision No 1786/2002/EC of the European Parliament and of the Council of 23 September 2002 adopting a programme of Community action in the field of public health (2003-2008) (3), and in particular Article 8, paragraph 1, thereof, Having regard to Commission Decision 2004/858/EC of 15 December 2004 setting up an executive agency, the Executive Agency for the Public Health Programme, for the management of Community action in the field of public health  pursuant to Council Regulation (EC) No 58/2003 (4), and in particular Article 6 thereof, Whereas: (1) Article 110 of Regulation (EC, Euratom) No 1605/2002 provides that grants are to be subject to an annual programme, to be published at the start of the year. (2) According to Article 166 of Regulation (EC, Euratom) No 2342/2002, the annual work programme for grants must specify the basic act, the objectives, the schedule of calls for proposals with the indicative amount and the results expected. (3) According to Article 15(2) of the Commission Decision of 15 March 2005 on the Internal Rules on the implementation of the general budget of the European Communities (Commission section), the decision adopting the annual work programme referred to in Article 110 of the Financial Regulation may be considered to be the financing decision within the meaning of Article 75 of the Financial Regulation, provided that this constitutes a sufficiently detailed framework. (4) Article 8 of Decision No 1786/2002/EC provides for the adoption by the Commission of an annual plan of work for the implementation of the programme, setting out priorities and actions to be undertaken, including allocation of resources. (5) The work plan for 2006 should therefore be adopted. (6) The measures provided for in this Decision are in accordance with the opinion of the Programme Committee issued. (7) According to Article 6 of Commission Decision 2004/858/EC, the Executive Agency for Public Health shall receive a grant entered in the general budget of the European Union, HAS DECIDED AS FOLLOWS: Sole Article The 2006 work plan for the implementation of the programme of Community action in the field of public health (2003-2008), as set out in Annex, is hereby adopted. The Director-General for Health and Consumer Protection shall ensure the implementation of this programme. Done at Brussels, 10 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 248, 16.9.2002, p. 1. (2) OJ L 357, 31.12.2002, p. 1. (3) OJ L 271, 9.10.2002, p. 1. (4) OJ L 369, 16.12.2004, p. 73. ANNEX COMMUNITY ACTION IN THE FIELD OF PUBLIC HEALTH (2003-2008) WORK PLAN 2006 1. GENERAL CONTEXT 1.1. Policy and legal context Article 152 (1) of the Treaty states that a high level of human health protection should be ensured in the definition and implementation of all Community policies. On 23 September 2002, the European Parliament and the Council adopted a Decision establishing a programme of Community action in the field of public health (2003-2008) (1) (hereinafter the Programme Decision). The principal aim in the first three years of the programme was to lay the foundations for a comprehensive and coherent approach, by concentrating on three key priorities: health information, health threats, and health determinants. Together, the three strands endeavoured to contribute to a high level of physical and mental health and well-being throughout the EU. Actions under the programme were designed to create self-sustaining mechanisms which enable the Member States to coordinate their health-related activities. As a result, more than 200 projects have already been selected for financing (2), constituting a solid basis for further actions. The analysis of the implementation of the work plans for 2003-2005 has led to a streamlining of activities in 2006 to ensure coverage of areas which have not been dealt with previously. Synergy and complementarity with the work undertaken by the relevant international organisations working in the health field, such as the World Health Organisation (WHO), the Council of Europe and the Organisation for Economic Co-operation and Development (OECD) will be pursued. Co-operation with such organisations will be further strengthened in 2006. 1.2. New priorities for 2006 New priorities have been identified in the 2006 work programme on the basis of the priorities already mentioned in the previous work programmes. Priorities for 2006 will refocus certain key actions which have already been initiated, and will also cover the following new areas: (1) For health information:  New focus: Health Indicators (ECHI) at regional level, completion of the Injury Database, European Public Health Portal;  New priorities: gender specific health problems; rare diseases patient groups and European networks of centres of reference. (2) For health threats:  New priority: preparedness and response for influenza pandemic;  New focus: risk management and communication of health threats and hospital-acquired infections, now that the European Centre for disease prevention and control (3) has become operational and is taking over the risk assessment of health threats. (3) For health determinants:  New focus on nutrition, HIV/AIDS, denormalising smoking, reducing harm from drug use particularly in young people;  New priorities of EU presidencies: United Kingdom (inequalities), Austria (diabetes) (4), and Finland (health in all policies). 1.3. Mechanisms for cooperation with international organisations In accordance with Article 11 of the Programme Decision (1), cooperation with international organisations competent in the sphere of public health shall be encouraged in the course of implementing the programme. Cooperation with the WHO Cooperation with the WHO will be implemented in accordance with:  the Agreement between the United Nations and the European Community on the principles applying to the financing or co-financing by the Community of programmes and projects administered by the United Nations which entered into force on 9 August 1999, and the Verification Clause Agreement between the European Community and the United Nations which entered into force on 1 January 1995, as amended;  the exchange of letters between the WHO and the European Commission concerning the consolidation and intensification of cooperation (including the memorandum concerning the framework and arrangements for cooperation between the WHO and the European Commission forming part of the exchange of letters) (5). Financial assistance by the European Commission for activities undertaken by the WHO shall, unless agreed otherwise in exceptional circumstances, be provided in accordance with the Financial and Administrative Framework Agreement between the European Community and the United Nations, which entered into force on 29 April 2003 (to which the WHO acceded on 11 December 2003). Cooperation with the WHO for 2006 will build on existing initiatives between the two organisations and may be extended to additional areas set out in this work programme, where these can most appropriately be taken forward through the WHO. The areas of cooperation shall be set out in a specific Decision of the Commission. Cooperation with OECD The Commission is to conclude direct grant agreements with the OECD covering areas of the Public Health Programme compatible with the OECD Public Health Work Plan 2005-2006, and especially in the areas related to:  refinement and support for the development of the System of Health Accounts and collection of data not covered by the Community Statistical Programme (6), in particular health expenditures by disease categories, by gender and by age (the latter should take existing pilot studies into account);  issues related to the mobility of health professionals at international level not covered by the existing EU actions. Co-operation with the ECDC In 2006, the European Centre for Disease Prevention and Control will be fully operational. Operational collaboration will continue and be reinforced. In the area of communicable diseases its responsibilities will include risk assessment, scientific and technical advice, surveillance of communicable diseases, co-operation of laboratories, and capacity building. With its scientific capacity the ECDC will directly support Commission and Member States. This will enable Commission and Member States to concentrate more on risk management. The remit of ECDC activities is also reflected in this work programme. In the priority areas of responding rapidly and in a co-ordinated fashion to health threats (section 2.2), projects will focus on subjects that complement ECDC action: management of specific threats, general preparedness planning, health security, and safety of substances of human origin. 1.4. Allocation of resources 1.4.1. Budget outlines Actions under this programme must contribute to a high level of health protection and improve public health. Funding can be allocated through project grants. The Commission can also contract the implementation of Community actions in the areas covered by this work programme following public procurement procedures (tenders). This work plan gives an overview of the actions to be launched in 2006. The budget line for the operating appropriations is 17 03 01 01  Public health (2003 to 2008). The budget line for the administrative appropriations is 17 01 04 02  Public health (2003 to 2008)  Expenditure on administrative management. The budget line for the administrative appropriations related to the Executive Agency for Public Health is 17 01 04 30. The total appropriation of the programme for the period 2003-2008 is EUR 353,77 million. The budget available for 2006 (commitments) is estimated at EUR 53 400 000 (7) (the administrative appropriations related to the Executive Agency for Public Health are not taken into account). To this budget should be added:  the contribution of EEA/EFTA countries: estimated at EUR 1 100 040 (7);  the contribution of two Acceding Countries (Bulgaria, Romania) and one Applicant Country (Turkey): estimated at EUR 1 317 621 (8); The total budget for 2006 is therefore estimated at EUR 55 817 661 (7) (8). This includes both resources for the operating budget (grants and calls for tenders), and resources for technical and administrative assistance:  the total for the operating budget is estimated at EUR 53 863 521 (7) (8);  the total for the administrative budget is estimated at EUR 1 954 140 (7) (8). As far as the allocation of resources is concerned, a balance between the programmes different priority areas will be maintained, so that the financial envelope will be divided equally (9), unless particular public health emergencies (e.g. pandemic influenza) arise, which justify a reallocation of resources. 1.4.2. Grants The grants should be financed under budget heading 17 03 01 01. The indicative total amount for grants  including direct grants for international organisations  is estimated at EUR 47 798 344 (7) (8). A single call for proposals Public Health  2006 will be published in the Official Journal of the European Union in January 2006 (indicative date). The general principles and criteria for the selection and funding of actions under the Public Health programme which were adopted by the Commission on 14 January 2005 are published in a separate document (10). The general principles (as set out in § 1), the exclusion criteria ( § 2), the selection criteria ( § 3) and the award criteria ( § 4) shall apply to the 2006 call for proposals. The indicative total amount for the call for proposals is estimated at EUR 43 018 510 (7) (8). All the actions referred to in this work plan 2006 are eligible for grants. Applicants have three months from the date of publication of the call for proposals in the Official Journal of the European Union to submit proposals. After the submission of proposals, it is estimated that a further five months will be needed to undertake all the procedures leading to the Decision on financial assistance. Given the complementary and motivational nature of Community grants, at least 40 % of the project costs must be funded from other sources. Consequently, the amount of the financial contribution can be up to 60 % per beneficiary (i.e. per main and per associated beneficiary) of the eligible costs for the projects considered. The Commission will determine in each individual case the maximum percentage to be awarded. A maximum co-financing per beneficiary (i.e. per main and per associated beneficiary) of 80 % of eligible costs could be envisaged where a project has a significant European added value. No more than 10 % of the number of funded projects should receive co-financing of over 60 %. The duration of projects to be co-funded should normally not exceed a maximum of three years. Details concerning eligibility of costs are provided in an annex to this work plan. 1.4.3. Grants for international organisations The grants for international organisations should be financed under budget line 17 03 01 01. Their tasks shall be implemented through direct centralised management. The amount spent through direct grant agreements with international organisations (WHO, OECD, etc.) may not exceed EUR 4 779 834 (7) (8). Direct grant agreements will improve the synergies and responsiveness of the European Commission to international organisations where actions are jointly covered. These organisations have certain capacities linked to their specific tasks and responsibilities, which make them particularly qualified to carry out some of the actions set out in this Work Programme and for which direct grant agreements are considered to be the most appropriate procedure. Additional award decisions for direct grant agreements with international organisations should be adopted by June for WHO and for OECD, which. should receive these direct grants by September. As regards these direct grant agreements, the general principles, the exclusion criteria, the selection criteria and the award criteria which were adopted by the Commission on 14 January 2005 (10) shall apply. 1.4.4. Grant for the Executive Agency for the Public Health Programme The grant for the Executive Agency for the Public Health Programme should be financed under budget heading 17 01 04 30. A total amount of EUR 5 800 000 should be devoted to the administrative appropriations for the Executive Agency for the Public Health Programme, which was set up by a Commission Decision of 15 December 2004 (11). A work plan for the Executive Agency should be adopted by January 2006. 1.4.5. Calls for tenders The services procurements should be financed under the budget lines 17 01 04 02 and 17 03 01 01. It is proposed that less than 10 % of the operating budget be spent on calls for tenders. The indicative overall amount for the call for tenders would be up to EUR 5 310 927 (7) (8). Calls for tenders will be published for specific activities in the work plan. An additional financing decision for procurement contracts should be adopted by February 2006. 1.4.6. Scientific Committees The Scientific Committees relevant to the Public Health Programme should be financed under budget heading 17 03 01 01. An overall amount of EUR 254 250 will be earmarked for the payment of allowances to participants in meetings related to the work of the scientific committees and of rapporteurs for completion of scientific committee opinions, in the framework of the Scientific Committees (12). These allowances will cover all the fields relevant to the Public Health Programme, i.e. 100 % of these costs for the SCHER (Scientific Committee on Health and Environmental Risks) and 50 % (as an indicative percentage) of these costs for the SCENIHR (Scientific Committee on Emerging and Newly Identified Health Risks) and for Coordination. 1.4.7. Sub-delegation to Eurostat The sub-delegation should be made for budget line 17 03 01 01. A sub-delegation for a maximum amount of EUR 500 000 shall be given to Eurostat. The latter will implement the following actions through financing grants: (1) To support national statistical authorities in the implementation in 2006-2008 of the European Core Health Interview Survey modules (as defined in the Statistical Programme 2006); (2) To support national statistical authorities in the implementation of some special/supplementary modules (as defined by the Steering Committee SANCO/Eurostat for the European Health Survey System) for those health surveys; (3) To support national statistical authorities in the implementation and further expansion of the System of Health Accounts in the EU (in co-operation with the OECD and WHO); (4) To support the development of the System of Health Accounts in areas not covered by the direct agreements with the OECD. For the actions related to the above, the general principles, the exclusion criteria, the selection criteria and the award criteria which were adopted by the Commission on 14 January 2005 (10) shall apply as regards the call for proposals implemented by Eurostat. Nevertheless, as regards the actions referred to under (1), (2) and (3), the grants will be awarded up to a maximum of 80 % of eligible costs per beneficiary and may involve only one eligible country. The results of these proposed grant actions will be:  the translation, testing and preparation for the implementation in national surveys, over the period 2006-2008 depending on the Member States, of the health survey modules adopted in 2006 by the European Statistical System (core modules on health determinants, health care use and background module) and the Steering Committee of the European Health Survey System (special modules) respectively;  supporting the implementation of the common data collection Eurostat-OECD-WHO of the System of Health Accounts (SHA), e.g. via inventory of sources and calculation methods by using the road map, training, development of data collection for sectors not yet covered by the SHA in some countries (for example the private health sector), development of media for data extraction from various administrative sources, etc. The anticipated end result of these actions is high quality national statistical data collections from the European health survey modules and system of health accounts. These data will be submitted to and disseminated by Eurostat (web site, publications, calculation of related European Community Health Indicators). 2. PRIORITY AREAS FOR 2006 All proposals must demonstrate, where relevant, that synergies can be developed with relevant research funded activities, in particular for the area of scientific support to policies. Synergies with the 6th Framework Programme of the European Community for Research (13) and its activities (14) are to be ensured. The tasks with relevance to public health can be found in the Specific Programme for research, technological development and demonstration Integrating and Strengthening the European Research Area (2002-2006) (15) under Policy-oriented research, strands 1 Sustainable management of Europes natural resources and 2 Providing health, security and opportunity to the people of Europe. Furthermore, there are likely to be synergies with existing projects/proposals under negotiation for the Priority 1, Life Sciences, genomics & Biotechnology for health (16); Priority 5, Food Safety and Priority 6, Sustainable Development, Global Changes & Ecosystems. 2.1. Health Information The Public Health Programme aims to produce comparable information on health and health-related behaviour. The projects produced under this strand are intended to contribute to the definition of indicators, collection, analysis and dissemination of data, and exchange of best practice (health impact assessment, health technology assessment). Regular reports of a general or specific nature will use the data and information generated, and there will also be more widespread dissemination of information and linking of information resources via the public health portal. The statistical aspect of health information will be developed, in collaboration with Member States, using the Community Statistical Programme (6) as necessary. 2.1.1. Developing and co-ordinating the health information and knowledge system (Article 3.2.d., Annex  points 1.1., 1.3.) The aspects that need to be implemented, in close collaboration with EUROSTAT, are:  The technical development of the existing tool for presentation of the European Community Health Indicators (the ECHI short list);  Setting of priorities for technical and scientific work on EU health indicators in the areas not yet covered;  Implementing the ECHI system at sub-national or regional level in a public database using a web application. 2.1.2. Operating the health information and knowledge system (Article 3.2.d., Annex  points 1.1., 1.4.) This action is intended to support the networks and working parties which develop health information in specific priority areas. Special attention should be given to preparing reports on:  gender specific health problems (including infertility);  other areas of interest, such as young people, the elderly, migrants, ethnic minorities, specific problems of social groups with low living standards;  sexual and reproductive health. 2.1.3. Developing mechanisms for reporting and analysis of health issues and producing public health reports (Article 3.2.d., Annex  points 1.3., 1.4.) To guarantee the necessary quality and comparability of information, priority in relation to the improvement of health reporting mechanisms will be given to:  Support for in-depth analyses of Causes of Death (COD) statistics in order to gain new insights into mortality patterns and to monitor changes across the EU;  Developing the European Health Survey System. Implementing and developing survey modules to collect the necessary data for the European Community Health Indicators. A pilot survey could be implemented;  Maintaining, updating and expanding the system of inventories of sources of health information with the medium-term aim of implementing it on a routine statistical basis;  Developing a comprehensive information system by combining the Injury Data Base (IDB) with other sources on fatalities and disabilities, rolling out this system to all Member States, EEA and candidate countries, stabilising the injury data collection in regard to the IDB in countries that are already reporting, and addressing the need for risk assessment of product and service safety in the IDB;  Information collection in the area of health determinants, based in particular on representative population studies;  Developing instruments for assessing levels of physical activity in different population groups;  Improving collection, analysis, reporting and dissemination of environmental health information, and particularly focusing on implementation of the European Environment and Health Action Plan 2004-2010 (17) to create, where relevant, synergies with the Environment and Health Working Party of the Public Health Programme and the European Environment Agency (18);  Supporting initiatives for the implementation of the Council recommendation limiting the public exposure to electromagnetic fields (0 Hz to 300 GHz), preparing and revision of information reports. 2.1.4. Developing strategies and mechanisms for preventing, exchanging information on and responding to non-communicable disease threats, including gender-specific health threats and rare diseases (Article 3.2.d., Annex  point 2.3) Indicators and data on non-communicable diseases have to be collected with long-term and sustainable collections in mind, taking into account the ECHI strategy and Eurostat standards. Proposals should set out suggestions and methods to sustain a routine register, a survey basis, or be based on future modules from the European Health Survey System or using a combination of sources.  Priority areas to be addressed and/or given special attention are: Sustainable routine collection of information and data has to be established or improved for diseases for which a solid indicators base definition exists (19); use of this information for evaluating Public Health Programmes ;  Areas of disease information not yet covered (20);  Information and the definition of indicators on neurodegenerative, neurodevelopment and non-psychiatric brain diseases relating to prevalence, treatments, risk factors, risk reduction strategies, cost of illness and social support (21);  Information and the definition of indicators on health effects of endocrine disruption;  Information and definition of indicators to improve relevant information for specific aspects of womens gynaecological and menopausal health (e.g. endometriosis);  Support for reports and consensus building on the above points;  Proposals contributing to the EU-strategy on Mental Health, as developed following the Commission's Green paper on Mental Health (14) (22): (a) More data on the various determinants of mental health in the EU population and international harmonisation of mental health indicators; (b) More information (health/social/economic status) about vulnerable groups at risk of developing mental ill-health and/or of committing suicide in the EU (examples: unemployed, migrants and refugees, sexual and other minorities). The information provided should take the form of data generation.  Priority being given, for rare diseases, to generalist networks for improving information, monitoring and surveillance. Priority actions will be: (a) Reinforcement of the exchange of information using already existing European information networks on rare diseases and promotion of better classification and definition; (b) Development of strategies and mechanisms for exchange of information among people affected by a rare disease, or volunteers and professionals involved; (c) Definition of relevant health indicators and development of comparable epidemiological data at EU level; (d) Organisation of a Second European Conference on Rare Diseases in 2007 or 2008; (e) Develop European Networks of Centres of Reference for Rare Diseases; (f) Technical support for exchange of best practice and development of measures for patient groups.  In the field of mortality, development and analysis of codification practices for causes of death where practices differ at national level or where an appropriate aggregation (e.g. smoking-related deaths) is a problem. 2.1.5. eHealth (Article 3.2.d., Annex  points 1.7., 1.8) Proposals are encouraged for conferences on eHealth that build on conclusions from previous events which would lead to specific web initiatives or programmes. Such proposals might include preparatory work at expert level, and should take account of the political interest in involving all stakeholders in the process. Confidentiality issues in data exchange should be addressed.  Ensuring improvements in the reliability of information provided to the public through internet sites by examining best practice and proposing common solutions.  Supporting assessment, evaluation and further development of best practice projects on national and cross-border electronic medical records, e-referrals (23) and e-prescriptions.  Supporting activities focused on promotion of the EU Public Health Portal, including linking to relevant information sources, in order to improve availability of evidence-based health information for professionals and informed citizens.  Improving provision of timely and reliable information on causes of death; activities towards examining the possibility for the EU-wide introduction of an electronic death certificate;  Supporting the development of a semantic health promotion and prevention ontology to be used in health-related IT tools, in particular with a view to enabling the provision of intelligent information for practitioners and citizens;  Supporting existing initiatives for further monitoring and developing Member States eHealth roadmaps, and exploring, for example through workshops, ways in which the Member States can identify sources of funding, and support and boost their own investment in eHealth. 2.1.6. Supporting the exchange of information and experiences on good practice (Article 3.2.d., Annex  point 1.7) Priority will be given to:  Supporting actions in the field of harmonising practices of provision of information on hospital activity, especially to improve the quality and the comparability of information related to codification of medical procedures and to assess and map the use of the appropriate financial mechanisms (such as Diagnosis Related Groups) in the EU;  Studying the use of the International Classification of Primary Care in the EU. Where proposals also deal with health expenditure, links to the System of Health Accounts should be considered;  Exchanging best practices, networking of patients and carers, and related training in diseases mentioned in 2.1.4 (e.g. multiple sclerosis, Parkinsons). Links will be made to work that is underway in the Social Protection Committee through the open method of coordination on health care and long-term care with regard to ageing. 2.1.7. Health Impact Assessment (Article 3.2.c., Annex  point 1.5.) Building on the methodology for health impact assessment at Community level that was previously developed for the Commission, work will focus on developing and applying methodologies to particular proposals and policy areas, as well as the establishment of appropriate support structure providing evidence and data for impact assessment. 2.1.8. Co-operation between Member States (Article 3.2.d., Annex  point 1.5.) Work will be carried out to follow up the high-level process of reflection on patient mobility and health care developments in the European Union and supporting the work of the High Level Group on health services and medical care. This work will involve, in particular: developing frameworks for cross-border healthcare purchasing and provision; pilot projects for European networks of centres of reference; issues relating to the mobility of health professionals; developing and piloting methodologies for health systems impact assessment; sharing best practice and expertise relating to patient safety; and supporting work on other issues of potential European cooperation, such as palliative care or proper use of pharmaceuticals. Actions may also be undertaken on ensuring the provision of supporting data and knowledge on mobility of patients and professionals as well as healthcare and long-term care systems in general. The following priorities will be addressed:  Strengthening information and knowledge on the quality of health systems with a special focus on patient safety, i.e. establish appropriate mechanisms for enhancing patient safety in the EU, including strengthening networking and sharing good practices in this field;  Analysing the financial impact of patient mobility on sending and receiving countries and the impact on financial sustainability of the health care systems involved. Supporting surveys on patient mobility focusing on the motivation for patients to move across borders and exploring the need for institutions to purchase treatment abroad for their patients (24),  Collecting and providing information on cross-border care, in particular on quality, safety, sensitivity and continuity of care, patients' rights, responsibilities and liability issues;  Mapping, analysing and supporting pilot projects on centres of reference based on the guidelines, criteria and areas to be covered being established by the High Level Groups Working Group on Centres of Reference;  Supporting the EU Health Technology Assessment network;  Exchange of information on therapeutic added value of new medicines and development of a model including a European database for an efficient prioritisation of medicines and medical technology (25). Enhancing information on orphan drugs (prescription, effectiveness, efficiency and price) and their relationship to rare diseases (26).  Assessing links between economics and health; investing in health and impact of better health on economic growth;  Collecting and providing information on an information system for primary care activity and resources to strengthen comparability of data and create a basis for routine data collection;  Collecting and providing information on home and residential care activity and resources information to strengthen comparability and develop time-series data;  Collecting and providing information on best practice on palliative care. 2.2. Responding to health threats rapidly and in a co-ordinated manner Activities under this section aim to contribute to capacity building for preparedness and rapid response to public health threats and emergencies. Activities would assist in particular the co-operation undertaken as part of the Community network on communicable diseases (27) and other EC legislation in public health and may complement European Research Framework Programme activities. Since the European Centre for Disease Prevention and Control (ECDC) (3) became operational in 2005, this call will no longer include risk assessment activities that were previously supported under the public health programme and now fall under the remit of the ECDC (e.g. surveillance). This call, which has been established in consultation with ECDC, aims instead to promote activities that support management of risks. The Commission and the ECDC will ensure that no duplication of activities will occur. Activities to counter the threat of deliberate release of biological agents will be undertaken in tandem with on-going activities on communicable diseases. These and the activities on deliberate releases of chemical agents are being developed following the conclusions of the Health Ministers of 15 November 2001 and the subsequent Programme of co-operation on preparedness and response to Biological and Chemical attacks (Health Security) (28). 2.2.1. Capacity to deal with an influenza pandemic and tackle particular health threats (Article 3.2.a., Annex  points 2.1., 2.2., 2.3., 2.4., 2.8.) This action aims to foster capacities and strategies to assist Member States, Candidate Countries, and EEA/EFTA Countries, and the Community as a whole, in dealing with particular health threats. Particular priority is attached to the threat of an influenza pandemic and activities on influenza prevention/management, shared emergency communication strategies and preparedness and the development and sharing of high quality tools and information on health and socio-economic impact of pandemic and related counter-measures, in coordination with European Research Framework Programme activities (29). Other priorities are:  non-communicable disease threats, such as those related to chemical and environmental issues, requiring rapid intervention;  further development of early warning system on chemical agents and traceability activities on transportation over borders of dangerous substances relevant to public health;  communicable disease management aspects of migrant health and cross-border issues;  risk and threat analysis of emerging infectious disease including zoonotic pathogens, complementing work of ECDC. 2.2.2. Generic preparedness and response (Article 3.2.a., Annex  points 2.1., 2.2., 2.3., 2.4.) Actions should aim to improve health sector preparedness for crisis situations and foster intersectoral collaboration (e.g. with civil protection, food and animal sectors) to ensure a coherent response to a crisis. Activities should in particular focus on supporting risk and crisis management and risk communication aspects. Of particular interest are:  activities that support the implementation of generic preparedness planning. This can mean linking hospitals to prepare for mass events, management plan for mass burn accidents, establishing platforms for training and communication and crisis management and medical intelligence initiatives. Furthermore, activities are needed to support traceability, logistics and distribution, transportation issues, psychological effects of crises, and application of new diagnostics;  activities that support capacity building for joint law enforcement and health authority operations;  activities that support capacity building and implementation needed to comply with the International Health Regulations adopted by the World Health Assembly (30);  the use of innovative IT tools for health threat analysis, such as geographic information systems (GIS), spatial-temporal analysis, novel early warning and forecasting schemes, automated analysis and exchange of diagnostic data. 2.2.3. Health security and strategies relevant to communicable disease control (Article 3.2.a., Annex  points 2.2, 2.4, 2.5, 2.9) Several projects have been initiated on modelling and surveillance of deliberate releases of biological or chemical agents. However, information and knowledge on the review, development and evaluation of policies and plans for dealing with health security emergencies are still incomplete, and proposals would be supported. In order to be able to control communicable diseases it is essential to have appropriate strategies and structures in place. This action aims to promote activities for policy implementation and strategies related to preparedness (such as pre-event vaccinations or stockpiling) and control/elimination of communicable diseases. Actions that support communication with various extra-mural professional disciplines (e.g. general practitioners, pharmacists, veterinarians, and relevant non-medical disciplines) and facilitate co-operation through platforms and networking would be supported. Other priorities are:  activities that foster the exchange of best practice on vaccination and immunisation strategies;  sharing of best practices on patient safety issues, in particular management and control of healthcare-associated infections and antimicrobial resistance;  activities on controlling adverse effects (from vaccines, chemicals, antivirals, other medicines and medical devices), in cooperation with EMEA;  analyses of the feasibility of establishing European reference laboratories in the area of human health. 2.2.4. Safety of blood, tissues and cells, organs (Article 3.2.a., Annex  points 2.6., 2.7.) Activities related to substances of human origin aim to promote quality, safety and sufficiency not only to prevent the transmission of diseases but also to give backing to (sanction) their therapeutic use for the benefit of patients.  Significant progress has been made with the entry into force of the legislation on blood (31) (32). There is now a need to give an impetus to ensuring equivalent recognition of inspections of blood establishments among Member States through the development and implementation of commonly accepted criteria and standards;  Previous efforts to support the optimal use of blood have met with limited success. In order to ensure better therapeutic use of substances of human origin, support needs to be given to the development of tools that promote evidence-based best practice;  In spite of the adoption of the Directive related to tissues and cells (33), specifications related to their designation and therapeutic use in the EU lack commonality. In order to facilitate the exchange of substances of human origin and to monitor the health of living donors, actions are needed to improve measures and procedures, such as common terminologies and development of registers (14).  There is a need to encourage donation and the optimal use of blood products. Actions should be directed towards the sharing of best practice and information on recruitment of donors and on training in the use of blood components. 2.3. Health Determinants The aim of projects and actions in this field is to support and underpin EU policies and activities on health determinants, to support the development of actions for providing and exchanging good practice, to promote cross-cutting and integrated approaches across several health determinants and to promote and stimulate countries' efforts. In 2006, the projects to be prioritised will be those which:  link actions to policy priorities: Project proposals should be linked to and show awareness of EU public health policies and strategies, for example on alcohol, and nutrition and physical activity. A specific focus will be directed at projects addressing health inequalities and wider socio-economic determinants;  address children and young people as a specific target group for public health interventions, across a range of health determinants. This would focus on the years when people are forming their lifestyles and would address both risk factors and periods of risk, and protective factors with an impact on lifestyles and behaviours. The priorities identified for 2006 are the following: 2.3.1. Supporting key Community strategies on addictive substances (1) In support of further developing the work on tobacco, projects proposals should focus on:  Mapping, assessment evaluation and dissemination of recent developments and best practice in tobacco control in the Member States, targeting in particular young people and women; communication strategies for prevention and cessation and addressing socio-economic aspects;  Develop and network prevention and cessation activities, focusing on innovative approaches to denormalisation and on reducing exposure to tobacco smoke;  Other EU and internal activities to implement requirements derived from the Framework Convention on Tobacco Control (34), such as work on tobacco ingredients, surveillance or illicit trade in tobacco products. (2) On alcohol, activities will be linked to the overall strategic approach to reducing alcohol-related harm. The priority will be to support networking that brings together a coordinated and comprehensive range of activities in fields such as research, information, consumer protection, transport, commercial communications and other internal market issues, drawing on country-based experiences. This could involve inter alia:  Developing an inventory and monitoring of country-based experiences;  Economic and health impact assessments of different policy options;  Capacity building for effective programme and policy implementation. (3) On drugs, in line with the EU Drugs Strategy (35) and Action Plan (36) and the Council Recommendation on Drugs (37), priority will be given to proposals on:  Harm reduction responses to emerging trends related to psychoactive substances with a focus on ecstasy, crack/cocaine and cannabis use;  Development or improvement and implementation of joint prevention programmes in public services, education and relevant NGOs focusing on socially disadvantaged groups;  An inventory of good practice on drug treatment and its effects, covering also reintegration, to follow-up actions set out in the Action Plan. 2.3.2. Integrative approaches on lifestyles and sexual and reproductive health (1) Regarding nutrition and physical activity, work will focus on the identification of good practice and networking in relation to (14):  good practice in school meals and nutritional education programmes;  evaluating and providing pilot support to collaborative multi-stakeholder initiatives on healthy lifestyle in communities focused on specific vulnerable groups, in particular children;  the effectiveness of educational programmes and of information campaigns run by the food industry, retailers, consumer organisations, etc. aimed at promoting healthy diets;  investigation of the effective actions that lead to changes in consumer behaviour with respect to food choice and physical activity;  good practice in building architecture and urban development to encourage physical activity and healthy lifestyles. (2) Work on sexual and reproductive health will focus on developing innovative strategies to promote safe sex and to address the increase in risk-taking behaviours among young people; (3) Actions to address HIV/AIDS will continue in line with the overall strategies (38) (39) and will focus on public health actions to develop strategies and identify best practice on  HIV/AIDS prevention in population groups at high risk, in particular in prisons;  Maintaining awareness of the need for prevention among lower risk groups and the general population;  Developing a comprehensive service package with standards and a costing model. (4) On mental health, the following actions will be supported:  Preparing and implementing best inter-sectoral practices to promote mental health and prevent mental ill-health among vulnerable groups, such as victims of natural and other disasters; children and adolescents, and socially marginalised people (14);  To identify and disseminate best practice to improve the protection of human rights, the dignity and the general health status of residents in health or social care institutions with mental ill-health, mental disability or dependency (14);  To build up a Community-wide network of expertise on Post Traumatic Stress treatment for victims of natural and other disasters, to build capacity, and to organise and strengthen the mental health services of provincial and district health authorities in such situations. The information provided should take the form of synopses of the practices used. 2.3.3. Public health actions to address wider determinants of health (1) Work on social determinants of health will concentrate on developing actions on policy development, innovative approaches and evaluation, as follows:  Identify and evaluate the effectiveness of comprehensive policy approaches to address health inequalities  including a social and economic dimension  at national and sub-national level;  Identify, evaluate and disseminate good practice on including a social determinants focus in strategies to address determinants such as nutrition and physical activity, tobacco, drugs and alcohol, in housing, urban development and health, in ensuring access to health and social services and in developing healthy lifestyles;  Good practice in improvements in access, quality and appropriateness of health and social services for migrants, immigrants and minority populations;  Economic analysis to quantify the cost and benefits of tackling health inequalities. (2) In line with the Environment and Health Action Plan (40), work on environmental determinants will focus on developing networks and good practice with regard to  Public health actions and activities to address indoor air quality, taking into account the combination effects of building materials, household chemicals, combustion and ETS;  Public health actions and activities to address noise nuisance;  Mainstreaming environment and health issues into the training and further education curricula of health professionals;  Developing and disseminating best practice on risk communication and awareness raising on environment and health issues. 2.3.4. Disease prevention, and preventing injuries (1) The development of guidelines and best practice recommendations for addressing the main diseases relevant to public health, such as cardiovascular diseases, cancer, diabetes and respiratory diseases, will be supported, by building on existing work; (2) Support will be given to exchanging best practice on child safety for all Member States, EEA and candidate countries and to promoting child safety through a European Conference. Special attention will be paid to tackling physical violence and danger awareness by organising hands-on injury prevention activities. 2.3.5. Capacity building (1) Priority will be given to promoting co-operation between educational institutions on developing the content of common European training courses and modules in key areas of public health. Priority will also be given to the developmentt of tailor-made training curricula for health care personnel and other professionals dealing with people living with HIV/AIDS and with populations that are particularly vulnerable to HIV/AIDS (including intravenous drug users and migrants); (2) Another priority will be short-term support for developing the capacities of selected European networks with high public health importance and very significant European added value, to overcome specific geographic or developmental weaknesses. Specific attention will be given to the development of the capacities of non-governmental organisations active in the field of HIV/AIDS to help in supporting participation people on anti-retroviral therapy. (1) Decision No 1786/2002/EC of the European Parliament and of the Council of 23 September 2002 adopting a programme of Community action in the field of public health (2003-2008) (OJ L 271, 9.10.2002). (2) See http://europa.eu.int/comm/health/ph_projects/project_en.htm (3) Regulation (EC) No 851/2004 of the European Parliament and of the Council of 21 April 2004 establishing a European Centre for disease prevention and control (OJ L 142, 30.4.2004, p. 1). (4) http://www.diabeteskonferenz.at/ (5) http://europa.eu.int/comm/health/ph_international/int_organisations/who_en.htm (6) Decision No 2367/2002/EC of the European Parliament and of the Council of 16 December 2002 on the Community statistical programme 2003 to 2007 (OJ L 358, 31.12.2002, p. 1). (7) Indicative amount, subject to approval of the Budget Authority. (8) Indicative amount: this figure is a maximum amount and depends on the actual amount of the contribution paid by the Candidate Countries. (9) Each of these percentages could vary by up to 20 %. (10) Commission Decision C(2005)29 of 14 January 2005 adopting the work plan for 2005 for the implementation of the programme of Community action in the field of public health (2003-2008), including the annual work programme for grants and the general principles and criteria for the selection and funding of actions under the Public Health Programme. (11) 2004/858/EC: Commission Decision of 15 December 2004 setting up an executive agency, the Executive Agency for the Public Health Programme, for the management of Community action in the field of public health  pursuant to Council Regulation (EC) No 58/2003 (OJ L 369, 16.12.2004, p. 73). (12) Commission Decision 2004/210/EC of 3 March 2004 setting up Scientific Committees in the field of consumer safety, public health and the environment (OJ L 66, 4.3.2004, p. 45). (13) Decision No 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 (OJ L 232, 29.8.2002, p. 1). (14) Refer also to FP6 Scientific Support to Policies, 5th Call, SSP-5A Areas 2.1 & 2.2. See: http://fp6.cordis.lu/index.cfm?fuseaction=UserSite.FP6ActivityCallsPage&ID_ACTIVITY=500 (15) Council Decision 2002/834/EC of 30 September 2002 adopting a specific programme for research, technological development and demonstration Integrating and Strengthening the European Research Area (2002-2006) (OJ L 294, 29.10.2002, p. 1). (16) The CORDIS web site links to the FP6 Priority 1 is http://www.cordis.lu/lifescihealth/ssp.htm (17) Communication from the Commission to the Council, the European Parliament, the European Economic and Social Committee The European Environment & Health Action Plan 2004-2010 [SEC(2004) 729]  COM/2004/416 Vol. I final. (18) Council Regulation (EEC) No 1210/90 of 7 May 1990 on the establishment of the European Environment Agency and the European Environment Information and Observation Network (OJ L 120, 11.5.1990, p. 1). (19) This is the case for mental diseases, oral health, asthma and chronic obstructive respiratory diseases, musculoskeletal diseases (with particular attention to osteoporosis and arthritic and rheumatic disorders) and cardiovascular diseases. (20) That includes tasks of inventories of sources and definition of indicators, according to the ECHI strategy, for: haematological diseases (including haemophilia), immunological disorders, allergies except asthma, genito-urinary diseases and nephrology disorders, gastroenterological diseases, endocrinological diseases, ear-nose and throat disorders, ophthalmology disorders and dermatology diseases as well as diseases related to environmental factors. (21) That includes diseases not yet covered by the Public Health Programme as Parkinson, Multiple Sclerosis, Epilepsy, Amyotrophic lateral sclerosis, Attention Deficit Hyperactivity Disorders, Cognitive retardation and disruption of motor, perceptual, language and socio-emotional functions. It will also include stroke, headache disorders and chronic pain (e.g. Chronic Fatigue Syndrome and Fibromyalgia). (22) COM 2005(484) of 14 October 2005  Green paper: Improving the mental health of the population: towards a strategy on mental health for the European Union. See: http://europa.eu.int/comm/health/ph_determinants/life_style/mental/green_paper/mental_gp_en.pdf (23) Electronic patients' referral system from one health specialist to another one, including cross-border referrals (). (24) Refer to the research work currently undertaken in the area of patient mobility and quality improvement strategies. See: http://www.iese.edu/en/events/Projects/Health/Home/Home.asp and http://www.marquis.be/Main/wp1114091605/wp1119867442 Refer also to FP6 Scientific Support to Policies, 5th Call, SSP-5A Areas 2.1 & 2.2. See: http://fp6.cordis.lu/index.cfm?fuseaction=UserSite.FP6ActivityCallsPage&ID_ACTIVITY=500 (25) Refer to Technological Platform on Innovative Medicines. See: http://europa.eu.int/comm/research/fp6/index_en.cfm?p=1_innomed (26) Taking account of actions carried out in the framework of Regulation (EC) No 141/2000 of the European Parliament and of the Council of 16 December 1999 on orphan medicinal products and the European Medicines Agencys Committee on Orphan Medicinal Products (COMP) activities. (27) Decision No 2119/98/EC of the European Parliament and of the Council of 24 September 1998 setting up a network for the epidemiological surveillance and control of communicable diseases in the Community (OJ L 268, 3.10.1998, p. 1). 2000/57/EC: Commission Decision of 22 December 1999 on the early warning and response system for the prevention and control of communicable diseases under Decision No 2119/98/EC of the European Parliament and of the Council (notified under document number C(1999) 4016) (OJ L 21, 26.1.2000, p. 32). 2000/96/EC: Commission Decision of 22 December 1999 on the communicable diseases to be progressively covered by the Community network under Decision No 2119/98/EC of the European Parliament and of the Council (notified under document number C(1999) 4015) (OJ L 28, 3.2.2000, p. 50). 2002/253/EC: Commission Decision of 19 March 2002 laying down case definitions for reporting communicable diseases to the Community network under Decision No 2119/98/EC of the European Parliament and of the Council (notified under document number C(2002) 1043) (OJ L 86, 3.4.2002, p. 44). (28) See http://europa.eu.int/comm/health/ph_threats/Bioterrorisme/bioterrorism01_en.pdf (29) Refer also to FP6 Scientific Support to Policies, 5th Call, SSP-5B INFLUENZA. See: http://fp6.cordis.lu/index.cfm?fuseaction=UserSite.FP6ActivityCallsPage&ID_ACTIVITY=500 (30) See http://www.who.int/gb/ebwha/pdf_files/WHA58/WHA58_3-en.pdf (31) Directive 2002/98/EC of the European Parliament and of the Council of 27 January 2003 setting standards of quality and safety for the collection, testing, processing, storage and distribution of human blood and blood components and amending Directive 2001/83/EC (OJ L 33, 8.2.2003, p. 30). (32) Commission Directive 2004/33/EC of 22 March 2004 implementing Directive 2002/98/EC of the European Parliament and of the Council as regards certain technical requirements for blood and blood components (Text with EEA relevance) (OJ L 91, 30.3.2004, p. 25). (33) Directive 2004/23/EC of the European Parliament and of the Council of 31 March 2004 on setting standards of quality and safety for the donation, procurement, testing, processing, preservation, storage and distribution of human tissues and cells (OJ L 102, 7.4.2004, p. 48). (34) Council Decision No 2004/513/EC of 2 June 2004 concerning the conclusion of the WHO Framework Convention on Tobacco Control (OJ L 213, 15.6.2004, p. 8). (35) EU Drugs Strategy [2005-2012]. See http://europa.eu.int/comm/health/ph_determinants/life_style/keydo_drug_en.htm (36) EU Action Plan on Drugs [2005-2008]. See http://europa.eu.int/comm/health/ph_determinants/life_style/keydo_drug_en.htm (37) Council Recommendation of 18 June 2003 on the prevention and reduction of health-related harm associated with drug dependence (OJ L 165, 3.7.2003, p. 31). (38) Coordinated approach to combat AIDS within the European Union and in its neighbourhood http://europa.eu.int/comm/health/ph_threats/com/aids/docs/ev_20040916_rd01_en.pdf (39) Commission Communication on Combating HIV/AIDS within the European Union and in the Neighbouring Countries (to be adopted). (40) Communication from the Commission to the Council, the European Parliament, the European Economic and Social Committee  The European Environment & Health Action Plan 2004-2010 COM (2004) 416 final of 9 June 2004. Annex to the Work Plan 2006 Eligibility of travel and subsistence expenses These guidelines should apply to the reimbursement of travel and subsistence expenses:  of staff employed by the beneficiary (main and associated beneficiaries) of grants and experts invited by the beneficiary to participate in working groups;  when explicitly provided for in service contracts. (1) Flat-rate subsistence allowances cover all subsistence expenses during missions, including hotels, restaurants and local transport (taxis and/or public transport). They apply in respect of each day of a mission at a minimum distance of 100 km from the normal place of work. The subsistence allowance varies depending on the country in which the mission is carried out. The daily rates will correspond to the sum of the daily allowance and the maximum hotel price set out in Commission Decision C(2004) 1313 (1) as amended. (2) Missions in countries other than EU 25, Acceding and Applicant countries and EFTA-EEA countries shall be subject to the prior agreement of the Commission departments. This agreement shall be related to the objectives of the mission, its costs and the reasons therefor. (3) Travel expenses are eligible under the following conditions:  travel by the most direct and most economic route;  distance of at least 100 km between the place of the meeting and the normal place of work;  travel by rail: first class;  travel by air: economy class, unless a cheaper fare can be used (e.g. Apex); air travel is allowed only for return journeys of more than 800 km;  travel by car: reimbursed on the basis of the equivalent first class rail fare. (1) Commission Decision C(2004) 1313 of 7 April 2004: General implementing provisions adopting the Guide to missions for officials and other servants of the European Commission.